El Juez Asociado Señor Travieso,
emitió la opinión del tribunal.
La Jnnta de Comisionados de San Juan, creada por la Ley núm. 99, de 15 de mayo de 1931 (pág. 627), y facultada por dicha ley para legislar en lo referente a la administra-*935ción y gobierno de la Capital de Puerto Rico, en 6.de junio de 1933 aprobó la ordenanza núm. 144, fijando las tarifas para el cobro de impuestos y arbitrios sobre diversos nego-cios o actividades, y, entre otros, sobre las bombas para el expendio de gasolina y aceites lubricantes, instaladas dentro de los límites de la Municipalidad de San Juan.
Dispone la sección 1 de la citada ordenanza, que el Teso-rero de la Capital cobrará, por el año 1933-34 y años suce-sivos :
¡ * íí *= * * * *
"3. Arbitrio sobre bombas para venta de gasolina, ya estén ins-taladas sobre terrenos públicos o privados, $20.
“4. Arbitrio sobre bombas para venta de aceites lubricantes, ins-taladas sobre terrenos públicos o privados, $10.”
Dispone además que cualquier infracción de las disposi-ciones de la ordenanza será castigada con multa mínima de $10 y máxima de $50 o prisión máxima de' quince días, o ambas penas, a discreción de la corte.
La demandante apelante alega que es dueña de doce bom-bas que -utiliza para la venta de gasolina, instaladas en la Ciudad de San Juan, nueve de ellas operadas pO.r la misma demandante y las otras tres por sus arrendatarios; que ade-más de las contribuciones que le son impuestas por el Gobierno Insular, sobre la propiedad imponible que la corporación de-mandante posee dentro del municipio de San Juan, dicha cor-poración paga al Gobierno Insular una patente o licencia como traficante al por mayor y al detall en gasolina, que as-ciende a $1,080 al año; que paga una patente por igual con-cepto al Gobierno de la Capital, ascendente a $445 per mrmwí; y que el Pueblo de Puerto Rico le cobra el 2 por ciento por concepto de la venta de petróleo y sus derivados, con extíep-ción de la gasolina, por la que paga siete centavos por- cada galón, y del gas oil y diesel oil, por los que paga cuatro centavos por cada galón vendido en la Isla.
Se pide en la demanda se dicte sentencia en la que se declare que la Ordenanza núm. 144, aprobada en 6 de junio *936de 1933, es ilegal, confiscatoria, nula e inválida, en cnanto impone un arbitrio sobre la explotación de cada bomba para venta de gasolina, por los motivos siguientes:
1. Porque impone una doble contribución, toda vez que el Go-bierno de la Capital impone y cobra a la demandante una patente por dedicarse a la venta de petróleo y sus derivados, que es el mismo negocio gravado por la ordenanza.
2. Porque es contraria a la Ley núm. 85 de la Asamblea Legisla-tiva de Puerto Rico, aprobada el 20 de agosto de 1925, y a las leyes enmendatorias de la misma, ya que el Gobierno Insular impone y cobra a la demandante una licencia sobre el negocio de venta de petróleo y sus derivados, resultando por lo tanto que la ordenanza impone una doble contribución, en violación de las disposiciones de la Sección 99 de la citada Ley 85 de agosto 20, 1925.
3. Porque es contraria a' la Ley núm. 40 de abril 24, 1931, en-mendada por la núm. 68 de mayo 13, 1934, que impone un arbi-trio de siete centavos por galón de gasolina vendido en la Isla, resultando por lo tanto que la ordenanza impone una doble contri-bución al mismo negocio.
4. Porque deja a opción del Tesorero de la Capital la determi-nación do la persona obligada al pago del arbitrio.
La petición para un auto de certiorari alega que el Teso-rero de la Capital ha exigido a la demandante el pago de los arbitrios impuestos por la ordenanza; que dicho funcionario ha instituido procedimientos criminales contra los empleados de la compañía, y que ha amenazado con embargar y vender en pública subasta la propiedad de la corporación para hacer efectivo el cobro del impuesto cuya legalidadse discute.
Alegando carecer de remedio legal adecuado e invocando la- jurisdicción que la Sección 46 de la Ley núm. 99 de mayo 15, 1931, confiere a la Corte de Distrito de San Juan, para revisar o anular cualquier acto legislativo de la junta deman-dada, la corporación demandante solicitó un auto de certiorari. Se opuso la junta demandada, alegando la improcedencia del recurso de certiorari porque la demandante tiene un recurso legal adecuado, o sea el de pagar bajo protesta el arbitrio o contribución y solicitar su devolución en una acción ordinaria. *937La corte de distrito declaró sin lugar la demanda y dictó sen-tencia desestimando la petición de certiorari, sin especial con-denación de costas. Para revisar esa sentencia se lia inter-puesto el presente recurso de apelación.
Señala la parte apelante como errores cometidos por el tribunal a quo, los siguientes:
1. Al sostener que el pago bajo protesta de los arbitrios impug-nados, para reclamar su devolución mediante una acción ordinaria, ■es un remedio legal adecuado.
2. A3 anular el auto expedido y sostener que la sección 32a de la Ley núm. 99 de 1931 priva a la peticionaria del remedio de cer-tiorari, toda vez que la denegación de ese derecho a la demandante baria que la ley fuese inconstitucional.
3. Al negarse a declarar que los arbitrios impugnados son nulos, ilegales e inconstitucionales.
La cuestión pendiente ante nos, no envuelve en manera alguna la legalidad o ilegalidad de la ordenanza núm. 144 del Gobierno de la Capital. Solamente debemos considerar si la corte de distrito erró o si abusó de su discreción al decretar la improcedencia del auto de certiorari, al que recurrió la demandante como remedio para protegerse contra el cobro de un arbitrio que considera ilegal.
La demandante ha invocado como fundamento de su peti-ción el artículo 46 de la Ley núm. 99 de 1931, que en lo per-tinente dice así:
“Art. 46. — La Corte de Distrito de San Juan tendrá jurisdicción a instancia de parte perjudicada:
“(a) Para revisar o anular cualquier acto legislativo o adminis-trativo de la Junta de Comisionados, de la Junta Administrativa o de ■cualquier funcionario de la Capital que lesione derechos constitucio-nales de los querellantes o sea contrario a la Ley Orgánica y a las leyes de Puerto Rico, mediante certiorari■” ....
Las disposiciones del citado artículo 46 de la Ley núm. '99 de 1931, que aparentemente conceden a un contribuyente el derecho a recurrir al certiorari como remedio en contra de la imposición y cobro de un arbitrio que él considera ilegal, *938deben- ser consideradas e interpretadas en relación con lo dispuesto por el artículo 32 a de la misma Ley núm. 99 de 1931, que fué adicionado a dicha ley por la Ley núm. 32 de mayo 4 de 1933 (Leyes de 1932-33, pág. 255). Provee dicho artículo, que el contribuyente deberá en casos como el pre-sente, pagar la contribución bajo protesta; y que podrá dentro de los treinta días siguientes al del pago demandar al Tesorero Municipal para obtener la devolución. Y añade lo siguiente:
“. . . No se dará ningún otro recurso en caso de recaudación ile-gal de rentas, contribuciones o arbitrios locales de la Capital, o én caso de tentativa para recaudar tales rentas, contribuciones o arbi-trios locales. En ningún caso se expedirá auto alguno para impedir la recaudación de dichas rentas, contribuciones o arbitrios locales devengados o para obstaculizar o demorar esa recaudación;” . . . ^ (Bastardillas nuestras.)
El recurso de 'certiorari es un remedio originario del derecho común inglés, que se ha hecho extensivo a nuestro-derecho procesal insular por virtud de una ley aprobada por nuestra legislatura, en marzo 10 de 1904, la que está hoy incorporada a nuestro Código de Enjuiciamiento Civil como los artículos 670 a 674 de dicho cuerpo legal. Se expedía el auto de certiorari que hoy llamamos “certiorari clásico,” para distinguirlo del llamado “estatutario,” a nombre dei Rey; e iba dirigido a los jueces o funcionarios de las cortés inferiores, ordenándoles elevar los autos de una causa pen-diente ante ellos, con el fin de que el peticionario pudiese recibir más segura y más rápida justicia, administrada por el mismo Rey o por los jueces que él pudiese designar para conocer del caso. No se concedía el auto a menos que se tratase de revisar funciones judiciales. Y no podía utilizarse el certiorari del derecho común inglés, ni puede recurrir se al certiorari autorizado por nuestro Código de Enjuiciamiento Civil, para anular o revisar actos legislativos o administra-tivos de las diversas juntas y comisiones que constituyen la maquinaria de nuestros gobiernos, Insular y Municipal.
*939El recurso de certiorari en el caso de autos no pnede pros-perar, si no existe un estatuto que lo autorice expresamente.
■ En 31 de julio de 1919, la Legislatura de Puerto Rico aprobó la Ley nüm. 85, denominada “Ley Municipal,” cuya sección 65 proveyó por vez primera, que las cortes de dis-trito tendrían jurisdicción para anular o revisar cualquier acto legislativo o administrativo de las asambleas y concejos de administración municipales, mediante certiorari.
La Sección 46 de la ley que establece el Gobierno de la Capital (Ley 99 de 1931) es una reproducción exacta de la sección 65 de la Ley Municipal; y concede el recurso de cer-tiorari para revisar o anular actos legislativos o administra-tivos de las juntas y funcionarios del Gobierno de la Capital, sin limitación alguna.
Es posible que durante la vigencia de dicha Sección 46 de la Ley del Gobierno de la Capital y con anterioridad a la aprobación de la sección 32 •a, supra, que fue agregada a dicha ley por la Ley núm. 32 de mayo 4 de 1933, un contri-buyente hubiese podido recurrir al certiorari, como un derecho indiscutible, para revisar y anular una ordenanza imponiendo arbitrios a su entender ilegales o injustos.
La ordenanza que se ataca por el presente recurso de certiorari estatutario, fue aprobada el día 6 de junio de 1933, o sea con posterioridad a la aprobación de la sección 32 a ya citada, que limita el alcance de la sección 46 de la Ley del Gobierno de la Capital y provee que el remedio del contri-buyente es pagar la contribución bajo protesta y demandar al municipio en una acción ordinaria para que se le devuelva la suma pagada bajo protesta.
De lo expuesto parece evidente que la intención del legis-lador al aprobar la nueva sección 32 a, para adicionarla a la Ley del Gobierno de San Juan, fue la de no permitir el re-curso de ■certiorari provisto por la sección 46 de dicha ley, en cuanto a aquellos casos en que se trata de la revisión o anulación de una ordenanza de naturaleza fiscal, que tenga*940por objeto allegar recursos necesarios para la vida del Mu-nicipio, mediante la imposición y cobro de arbitrios.
Alega la ilustrada representación de la parte apelante, que ésta tiene un derecho indiscutible a la expedición de un auto de certiorari, por la razón de que el pago bajo protesta y la acción ordinaria para recobrar la cantidad así pagada no es un remedio legal adecuado, consistiendo la ineficacia del remedio en que la citada Sección 32 a no provee para el pago de intereses sobre la cantidad pagada bajo protesta, en el caso de que se ordenare su devolución; y además, en que la citada sección 32 a no contiene disposiciones mandatorias para el reintegro de los arbitrios que fueren recaudados ilegal-mente, pues solamente provee que dichos arbitrios “deben ser reintegrados, dando preferencia a ese pago sobre cual-quier otra reclamación que se haya hecho al Gobierno de la Capital.”
Consideremos primeramente la cuestión levantada sobre la ineficacia del remedio provisto por la sección 32 a de la ley que rige al Gobierno de la Capital.
Aporta el apelante, como columna sostenedora de su con-tención de que el remedio legal que concede la sección 32 a es inadecuado y que por eso tiene derecho al recurso de cer-tiorari, el caso de Procter & Gamble Distributing Co. v. Sherman, 2 F. (2d) 165. En ese caso, el demandante acudió ante la Corte de Distrito de los Estados Unidos en New York, como Corte de Equidad, en solicitud de un auto de injunction, que es un remedio de equidad, para prohibir a las autoridades de aquel estado que le cobrasen a la cor-poración demandante ciertas contribuciones. Se pidió por el demandado la desestimación de la demanda por insufi-ciencia de sus alegaciones. La corte, sostuvo que la demanda era suficiente y que el demandante tenía derecho a recurrir a la jurisdicción de Equidad, porque en su opinión la ley del Estado de New York envuelta en el caso no ofrecía al deman-dante un remedio legal adecuado, por los motivos: (1) la *941frase “may be refunded to such corporation,” podrá ser reintegrada u dicha •corporación, es ambigua y deja en duda si el contribuyente podría obligar a que se hiciese el reintegro, en caso de que las autoridades se negasen a hacerlo; y (b) porque el estatuto en cuestión rehúsa expresamente conce-der intereses sobre el importe reintegrado.
En el caso de Southern California Telephone Co. v. Hopkins, 13 F. (2d) 814, la demandante acudió también a una Corte de Equidad en solicitud de injunction, para impedir el embargo y la venta de aparatos telefónicos, con el fin de hacer efectiva una contribución local, que la demandante conside-raba ilegal por ser una contribución doble, prohibida por las leyes de California. El demandado pidió la desestimación de la demanda de equidad, alegando que el demandante tenía un remedio legal adecuado, consistente en pagar la contribu-ción y demandar para su devolución. La demandante replicó que el remedio legal que le concede el estatuto de California no es adecuado, porque obligaría a la demandante a incoar una multiplicidad de pleitos, y además, porque la demandante no podría recobrar intereses sobre la suma que le fuera reintegrada. La Corte de Distrito de California desestimó la demanda. Apelada la sentencia, la Corté de Circuito del Noveno Circuito, siguiendo el precedente establecido por el caso de Procter & Gamble, supra, revocó el fallo de la corte inferior y decretó el injunction solicitado, por entender que el remedio legal, que el estatuto de California ofrecía al de-mandante no era adecuado. Apelado el caso ante el Tribunal Supremo de los Estados Unidos, éste confirmó la sentencia y sostuvo que el remedio que daba el estatuto era inadecuado porque no disponía el pago de intereses sobre las cantidades pagadas bajo protesta, durante el tiempo necesario para obtener una sentencia; y que el remedio en equidad era per-misible. Véase Hopkins v. Southern Cal. Tel. Co., 275 U.S. 399-400.
*942Es doctrina legal firmemente establecida la de que cuando el remedio legal no es claro, y la equidad puede dar alivio al demandante, éste no está obligado a correr el riesgo de no obtenerlo dentro de un procedimiento legal ordinario. Véanse: Davis v. Wakelee, 156 U. S. 680; Atlantic Coast Line v. Daughton, 262 U. S. 413.
En el caso de Atlantic Coast Line v. Daughton, supra, se presentó demanda de injunction para impedir el cobro de una contribución sobre ingresos. El Estado presentó moción para desestimar la demanda por el fundamento de que el demandante tenía el remedio legal de pagar bajo protesta. La corte inferior declaró sin lugar la moción, consideró el caso en el fondo y desestimó la demanda. La Corte Su-prema confirmó la sentencia, diciendo:
“Se alega por el Estado que la demanda fué correctamente deses-timada por la Corte de Distrito, porque dentro de las leyes de North Carolina existe un remedio legal, sencillo, adecuado y completo por el cual un contribuyente puede' recobrar el importe de una contri-bución ilegal pagada por él bajo protesta. Pero el estatuto en que se descansa principalmente es de reciente aprobación, que no parece haber sido interpretado y aplicado por la Corte más alta del Estado. A falta de esas decisiones, no podemos decir que el remedio legal sea sencillo y adecuado. (Citas.) Por ese motivo hemos considerado los méritos del caso.”
De acuerdo con las autoridades que preceden, podría tal vez haberse invocado la jurisdicción extraordinaria de la Corte de Distrito de San Juan, como corte de equidad, en soli-citud de un auto de injunction, para impedir el cobro de la contribución en el presente caso, alegando la ineficacia del remedio que a la demandante concede la sección 32 u de la Ley del Gobierno de la Capital. Pero ese remedio de equidad no podría prosperar si, aparte del remedio de pago bajo protesta, existiese otro remedio legal adecuado para conse-guir la revisión y anulación de la ordenanza.
La dificultad del caso de autos estriba en que la deman-dante no ha acudido ante la corte de distrito en solicitud de *943que ésta, como Corte ■ de Equidad, le proteja, mediante un auto de injunction, contra la aplicación de una ordenanza que considera ilegal, sino que lia invocado la intervención de la ■corte, para que ésta le conceda un remedio legal estatutario, el certiorari, que la corte puede conceder o negar, a su dis-creción, pero sólo en aquellos casos taxativamente provistos por el estatuto.
En todos los casos que hemos citado, el demandante re-currió al injunction.
En el caso de Birch v. Board of Supervisors, 191 Cal. 235, el demandante solicitó un auto de certiorari, para revisar un acuerdo de la Junta de Supervisores, por el que se subió con-siderablemente la tasación de las propiedades del demandante. El demandado alegó que no procedía el certiorari porque el demandante tenía un remedio legal adecuado, cual era el de pagar bajo protesta y demandar para el reintegro la suma pagada. El demandante replicó que el remedio no es ade-cuado porque la ley no concede intereses sobre la cantidad ilegalmente cobrada. La corte dijo:
"El auto de certiorari es un auto discrecional. (Keys v. Marin County, 42 Cal. 252.) La corte inferior usó su discreción en favor de la expedición del auto y no abusó de la misma al concederlo.”
La decisión en Birch v. Board of Supervisors, supra, pa-rece sostener la contención de la apelante en el presente caso; pero la aparente fuerza de tal decisión se debilita, cuando encontramos que la Corte Suprema de California ha sostenido que los procedimientos ante la Junta de Iguala-miento son por su naturaleza judiciales y como tales sujetos a revisión por las cortes. (Los Angeles, etc. Co. v. County of Los Angeles, 162 Cal. 164; Huntley v. Board of Trustees, 165 Cal. 298); y que el Código de aquel Estado concede facultad a las cortes para expedir autos de certiorari, cuando un tribunal inferior, junta, o funcionario, que ejerza fun-ciones judiciales, se hubiere excedido en su jurisdicción, y no hubiere apelación, ni, en opinión de la corte, un remedio *944sencillo, rápido y adecuado. (Cal. Code of Civ. Pr., Section 1068.)
Nuestra ley (secciones 670 a 674, Código de Enjuicia-miento Civil) no concede tan amplias facultades a nuestras cortes, las cuales sólo pueden revisar mediante autos de cer-tiorari los procedimientos ante las cortes inferiores. Y es por eso que la apelante en el presente caso se ve obligada a invocar, como base de su derecho al auto de certiorari, la sección 46 de la Ley del Gobierno de la Capital, que es la que concede jurisdicción especial a la Corte de Distrito de San Juan para revisar o anular cualquier acto legislativo © administrativo de los organismos y funcionarios de la Capital, mediante oertiorari.
La sección 32 a agregada a la Ley del Gobierno de la Capital por la Ley núm. 32 de 1933, establece una excepción a la regla general provista por la sección 46, para prohibir que se use el recurso de certiorari en cualquier caso en que el encargado de la recaudación de los arbitrios de la Capital mide cualquier procedimiento o lleve a cabo algunas dili-gencias para la recmtdación de tales rentas, contribuciones o arbitrios. La parte contra la que se lleve a efecto el proce-dimiento o la diligencia, si cree que el cobro es injusto © ilegal, deberá hacer el pago bajo protesta y proceder en la forma indicada en el estatuto.
La demanda interpuesta en el caso de autos alega como fundamento de la solicitud de certiorari, que el Tesorero de la Capital ha exigido el pago del arbitrio y ha realizad© actos y diligencias tendientes a efectuar el cobro; y que la demandante no tiene recurso adecuado en el curso ordinario de la ley, para impedir el cobro del arbitrio.
No nos convencen los argumentos de la apelante para sos-tener su contención de que por no tener un remedio legal adecuado se ve obligada a recurrir al certiorari como el única remedio que puede protegerla contra el. cobro del arbitrio^ sobre las bombas para expendio de gasolina.
*945La Corte Suprema de Tennessee, por sentencias que han sido confirmadas por el Tribunal Supremo de Estados Uni-dos, ha resuelto que el remedio de pago bajo protesta, de acuerdo con el estatuto de aquel estado, del que se originó el nuestro, es un remedio sencillo y eficaz, menos complicado que uno cualquiera de los remedios extraordinarios provistos por la ley. City of Nashville v. Smith, 86 Tennessee 213; Louisville etc. Railroad Co. v. State, 55 Tenn. 663, 804; Tennessee v. Sneed, 96 U. S. 69; Shelton v. Platt, 139 U. S. 591.
Pero, aun aceptando la insuficiencia del remedio que da la tantas veces citada sección 32 a, ¿sería eso bastante para autorizar la expedición de un auto de certiorari, en vista de la disposición expresa de dicha sección, que prohibe el uso de ese recurso cuando se trata de impedir el cobro de contribuciones o arbitrios municipales?
Nos inclinamos a opinar, que aun cuando el remedio legal de pago bajo protesta fuere considerado como insuficiente, eso no basta para que la demandante, pueda recurrir al cer-tiorari, pues la expedición del auto no es un derecho indis-cutible, writ of right, sino un derecho puramente estatutario y sujeto a la sana discreción de la corte ante la cual se presenta la solicitud. Y ya hemos visto que lejos de con-ceder el recurso de certiorari en casos como el de autos, el estatuto expresamente lo prohibe.
No podemos convenir con la demandante en su alegación de que las leyes vigentes en Puerto Rico no le proporcionan otro remedio legal tan eficaz, tan rápido y tan completo como el certiorari, para obtener la sentencia que se trata de conseguir por medio del presente recurso.
La Legislatura de Puerto Rico aprobó en abril 25, 1931, la Ley núm. 47 intitulada “Ley Uniforme de Sentencias De-claratorias”. (Leyes de 1931, pág. 379.) Dicha ley concede a las cortes de distrito autoridad para declarar derechos y otras relaciones .jurídicas mengue se mste o pueda instarse otro remedio; y la declaración tendrá la eficacia y vigor de una sentencia definitiva (Sección 1).
*946Dispone la sección 2 de dicha ley, que toda persona cuyos .derechos fuesen afectados por una ordenanza municipal po-drá obtener la determinación de cualquier divergencia acerca ■de la interpretación o validez de dicha ordenanza y además ■que se dicte una declaración de los derechos que de dicha .ordenanza puedan derivarse.
La sección 6 provee que la corte podrá negarse a dictar una sentencia declaratoria, si ésta no hubiera de poner fin a la controversia que originó el procedimiento. Y la sección 7 dispone que todas las sentencias declaratorias podrán ser revisadas al igual que cualesquiera otras sentencias. La sec-ción 8 autoriza la concesión de remedios adicionales para ha-cer efectiva la sentencia declaratoria.
Dispone la sección 9 que en un procedimiento seguido al amparo de esta ley las cuestiones de hecho podrán ser consi-deradas y resueltas en igual forma en que se consideran y resuelven las cuestiones de hecho en otros pleitos civiles ante la corte que conozca el procedimiento.
La sección 11 dispone que en cualquier procedimiento en que se discuta la validez de una ordenanza municipal, el mu-nicipio correspondiente deberá ser incluido como parte, con derecho a ser oído, y si se tratare de la anticonstitucionalidad de una ordenanza, el Fiscal General, deberá también ser no-tificado, con derecho a ser oído.
Declara la sección 12 que la ley es por su naturaleza una ley de remedios; y que su propósito es autorizar la determi-nación de derechos y conceder remedios contra la inseguridad de tales derechos.
De lo expuesto se ve claramente que la demandante, que dice no tiene el propósito de impedir u obstaculizar el cobro del arbitrio y sí el de conseguir que se declare nula la orde-nanza, por ser contraria a sus intereses, puede realizar su propósito con toda amplitud mediante un juicio declaratorio en el que puede considerarse y resolverse cualquier cuestión *947de hecho en igual forma que si se tratara de un pleito civil ordinario.
El remedio que concede la ley sobre sentencias declarato-rias es sencillo, adecuado y completo porque la ley concede a la corte facultad para conceder cualquier remedio adicional que fuere necesario para hacer efectiva la sentencia. Y se-guramente la sentencia declaratoria puede obtenerse con tanta rapidez como en un proceso de certiorari.
La petición en el presente caso se ha basado exclusiva-mente en la alegada insuficiencia de los remedios legales que las leyes vigentes ofrecen al contribuyente para protegerse contra una exacción ilegal de un gobierno municipal. Y he-mos visto, que aun admitiendo la insuficiencia del remedio del pago bajo protesta que da la sección 32 a de la Ley del Grobierno de la Capital, la contención de la apelante no ha sido sostenida, pues ésta tiene otros recursos legales tan efi-caces como el certiorari para proteger sus derechos.
No pende ante nos la cuestión sobre si la demandante en este caso tendría o no derecho a un auto de injunction, para impedir el cobro del arbitrio sobre las bombas para expendio de gasolina; ni estamos tampoco obligados a emitir opinión sobre la legalidad o ilegalidad de la ordenanza.
En conclusión, opinamos que no procede la expedición del auto solicitado, por entender que las leyes vigentes conceden al contribuyente el amplio y adecuado remedio legal a que nos hemos referido en el curso de esta opinión, dentro del cual podría ser resuelta satisfactoriamente la controversia entre dos partes que evidentemente tienen intereses potencial y efectivamente opuestos. Partido Unión Republicana v. Terry, 49 D.P.R. 277; Re Tampa Suburban R. Co., 168 U. S. 583. Además, estando en todo caso la concesión del certio-rari sujeta a la discreción de la Corte de Distrito, no hemos encontrado en los autos nada que nos autorice a creer que el juez sentenciador abusara de su discreción.

Bebe confirmarse la sentencia apelada.